DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 09/21/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chellew (US 2014/0008088).

Regarding claim 1, Chellew discloses a hand-held power tool (Fig. 1, item 10), comprising: 
A drive unit (Fig. 2, item 30) configured to transmit a motion to an output unit (Fig. 2, item 40) (Para. 0043); 
A machine housing (Fig. 1, item 20, 22, 24) that surrounds the drive unit (Fig. 1 and 2, housing 20 surrounds drive unit 30) in a first plane (See annotated Fig. 2 below, housing 20 surrounds the drive unit 30 in a first plane); 
An inner element (Fig. 3, item 70) surrounded by the machine housing in a second plane (See annotated Fig. 2 below, housing 20 surrounds inner element 70 in a second plane) (Examiner notes that because the inner element 70 is housed in the housing, the inner element 70 is surrounded by the housing 20); and 
A user interface unit (Fig. 3, item 110, 150, 82, 90) configured to operate the hand-held power tool, and at least one (i) positioned on the inner element and (ii) connected to the inner element (Para. 0047, elements 110, 150, 82, 90 are connected to inner element 70).

    PNG
    media_image1.png
    724
    641
    media_image1.png
    Greyscale


Regarding claim 2, Chellew discloses the hand-held power tool wherein the user interface unit is positioned on or connected to a flat outer surface of the inner element (Fig. 3, flat surface of inner element 70 is connected to user interface unit 110, 90, 82 by fasteners 5A) (Para. 0047); and
An inner surface (Fig. 3, inner surface is the side of the inner element 70 which faces drive unit 30) of the inner element faces toward a cavity in which the drive unit is located.

Regarding claim 3, Chellew discloses the hand-held power tool wherein the inner element is one of (i) a motor housing of the drive unit (Fig. 2 and 3, inner element 70 is considered a motor housing for drive unit 30 because inner element 70 faces the drive unit 30) and (ii) an air guide element.

Regarding claim 4, Chellew discloses the hand-held power tool wherein the machine housing surrounds the user interface unit (Fig. 1 and 2, machine housing 20, 22, 24 surrounds user interface unit 110, 150, 82, 90) in at least one of the first plane and the second plane (See annotated Fig. 2 above, housing 20 surrounds user interface unit in the second plane)

Regarding claim 5, Chellew discloses the hand-held power tool wherein 
An inner surface (Fig. 3, inner surface is the side of the inner element 70 which faces drive unit 30) of the inner element faces toward a cavity in which the drive unit is located; and
The machine housing overlaps the user interface unit (Fig. 1-3, machine housing 20, 22, 24 overlaps user interface unit 110, 150, 82, 90).

Regarding claim 6, Chellew discloses the hand-held power tool wherein the machine housing overlap is on a side facing away from the inner element (Fig. 2 and 3, overlap of user interface unit 110, 150, 82, 90 with machine housing is on a side facing away from inner element 70 because the overlap faces outward) (Fig. 6) (Para. 0044).

Regarding claim 7, Chellew discloses the hand-held power tool wherein the user interface unit is materially bonded to the inner element (Para. 0047).

Regarding claim 8, Chellew discloses the hand-held power tool wherein the user interface unit is materially bonded to the inner element via at least one of adhesive bonding, positive engagement, clamping (Para. 0047) (Fig. 3, fasteners 5A clamp inner element 70 to user interface unit 110, 150, 82, 90), non-positive engagement, and tensioning.

Regarding claim 9, Chellew discloses the hand-held power tool wherein the user interface unit includes: 
A first user interface element (Fig. 1, item 90) that includes a human-machine inerface configured to actuate or indicate a function of the hand-held power tool (Para. 0043); and 
A second user interface element that includes an actuating element configured to actuate the drive unit (Fig. 3, item 74, 76, 78) (Para. 0049 and 0050).

Regarding claim 10, Chellew discloses the hand-held power tool wherein the machine housing is formed from a shell construction (Fig. 2, items 22, 24), and includes a machine-housing shell (Fig. 2, items 22, 24).

Regarding claim 11, Chellew discloses the hand-held power tool wherein the machine housing is formed from a barrel construction (Fig. 2, items 22, 24), and includes a machine-housing barrel (Fig. 2, items 22, 24).

Regarding claim 12, Chellew discloses the hand-held power tool wherein the machine housing includes a delimitation recess (Fig. 2, item 29) configured to receive the user interface unit (Para. 0044) such that the user interface is viewable by a user through the delimitation recess (Fig. 2, user interface is viewable through the delimitation recess).

Regarding claim 13, Chellew discloses the hand-held power tool wherein an outer surface of inner element delimits the delimitation recess (Fig. 2 and 3, outer surface of inner element 70 delimits delimitation recess 29 by closing the recess when inner element 70 is inserted); and
The user interface unit (Fig. 3, user interface 110, 150, 82, 90 is positioned on the outer surface of inner element 70) is positioned on the outer surface.

Regarding claim 14, Chellew discloses the hand-held power tool wherein 
An inner surface (Fig. 3, inner surface is the side of the inner element 70 which faces drive unit 30) of the inner element faces toward a cavity (Fig. 3, cavity is entire inside of housing 22, 24) in which the drive unit is located; and
An outer surface of the inner element (Fig. 3, item 70) delimits the delimitation recess (Fig. 2 and 3, when inner element 70 is inserted into recess 29, delimitation recess 29 is delimited by inner element 70).

Regarding claim 15, Chellew discloses the hand-held power tool further comprising: a sealing element (Fig. 2, item 5B) positioned between the user interface unit and the machine housing (Para. 0047) and sealing a gap (Fig. 2, item 23) between the user interface unit and the machine housing (Para. 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chellew in view of Hanai et al (US 2017/0125192), hereinafter Hanai.

Regarding claim 16, Chellew does not expressly disclose the first plane is orthogonal to the second plane.
However, Hanai discloses a motor housing (Fig. 1, item 3) surrounding a drive unit (Fig. 2, item 2) in a first plane (Fig. 2, housing 3 surrounds drive unit 2 in a first plane) and the motor housing surrounding an inner element (Fig. 2, item 20) in a second plane (Fig. 2, housing 2 surrounds inner element 20 in a second plane), wherein the first plane is orthogonal to the second plane (See annotated Fig. 2 below). 
It would have been obvious to a person of ordinary skill in the art having the teachings of Chellew and Hanai at the effective filing date of the invention to modify the device of Chellew to orient the first plane orthogonally to the second plane, as taught by Hanai.  A person of ordinary skill in the art would have been motivated to make such change in order to allow for greater ease of use for the user.

    PNG
    media_image2.png
    662
    496
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see page 4 of the Appeal Brief, filed 09/21/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102, regarding the rejection being unclear and Chellew being mischaracterized, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the argument presented on page 4-5 of the Appeal Brief.

09/21/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument the alleged components are not a user interface unit (see pages 6-8 of Appeal Brief), Examiner disagrees.  Examiner recognizes the statement in Applicant’s specification of “a ‘user interface unit’ is to be understood to be a unit designed to enable interaction between the hand-held power tool and an operator or the hand-held power tool”, the user interface unit 110, 150, 82, 90 of Chellew does enable interaction between the tool and an operator through the human-machine interface 90 (see Para. 0046-0047 of Chellew).  If Applicant wishes to have “user interface unit” interpreted in a different way than that demonstrated by Chellew, Examiner recommends incorporating more structure to define the “user interface unit”.
Regarding Applicant’s argument that no inner element has been identified (see pages 8-9 of Appeal Brief), Examiner disagrees.  Chellew teaches inner element 70 and user interface unit 110, 150, 82, 90.  
Regarding Applicant’s argument that the display PCB assembly is not a motor housing of the drive unit, Examiner disagree. Inner element 70 of Chellew is a motor housing because under broadest reasonable interpretation, “housing” means “something that covers or protects” according to Merriam-Webster Dictionary. Inner element 70 of Chellew is a motor housing because inner element 70 covers the back side of the motor (see Fig. 2).  If Applicant wishes to have “motor housing” interpreted in a different way than that demonstrated by Chellew, Examiner recommends incorporating more structure to define the “motor housing”.
Regarding Applicant’s argument that display PCB assembly 70 does not enclose the cavity 29 (see pages 15-18), Examiner disagrees.  Inner element 70 encloses the cavity 29 by closing off cavity 29 at the back side of the tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731